Case 1:19-cv-00715-LO-IDD Document 129 Filed 10/21/19 Page 1 of 3 PageID# 1107




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division



JUUL LABS, INC.,

                        Plaintiffs,


v.                                                             Civil Action No. 1:19-cv-00715-LO-IDD


YASER AHMED, et al.,


                        Defendants.



                 DECLARATION OF MONICA RIVA TALLEY REGARDING
                       SERVICE OF DEFENDANTS BY EMAIL

        I, Monica Riva Talley, hereby declare as follows:

        1.       I am an attorney with the law firm Sterne Kessler Goldstein & Fox PLLC, counsel

for Plaintiff Juul Labs, Inc. (“Plaintiff”).

        2.       I am a member in good standing of the Bar of the state of Virginia. My Virginia

State Bar number is 41840.

        3.       On July 24, 2019, this Court entered an Order (D.I. 54) permitting Plaintiff to

serve the foreign Defendants with process by email. The Clerk issued individual summonses on

June 25, 2019.

        4.       On July 31, 2019, Plaintiff served the below listed Defendants by their email

addresses. Plaintiff included a copy of the Verified Complaint, individual summons, and a copy

of the Court’s July 24, 2019 Order.
      Case 1:19-cv-00715-LO-IDD Document 129 Filed 10/21/19 Page 2 of 3 PageID# 1108




No.      Defendant Store Name                  Defendant Name                     Email address
              qiaotianping-                                                qtp_misszhang@outlook.com
4
             zhengmeixinxi                    敏 张 (Min Zhang)                shiyan0227@outlook.com
5              miss_zhang                                                  qtp_misszhang@hotmail.com
                                                                            maiwenjiang@hotmail.com
7                 Vapingpit                     Wenjiang Mai             misszhanglink2mwj@outlook.com
                                                                            qtplink2mwj@outlook.com
 8            savings4u168                 东东 王 (Dong Dong Wang)             wangpaul668@gmail.com
15            kytech2016_0                  莲翠 蒋 (Lian Cui Jiang)              kytech2016@163.com
16            szeminhhangy                                                wangxiaohua588@outlook.com
22               tyijiafkju                小华 汪 (Xiao Hua Wang)           xiaohuawang588@outlook.com
68             yanshifu482                                                    wxhua188@outlook.com
24           red-cherry2018                 海艳 项 (Hai Yan Xiang)            cherry-xiang@outlook.com
33             talfangkoyu                    鹏 林 (Peng Lin)                 penglin188@outlook.com
53            wanyancai559                   辉棋 林 (Hui Qi Lin)                linhq888@hotmail.com
54           wenwen996_4                        Wenbo Lei                    wenwen996@aliyun.com


             5.       On information and belief, the emails sent to Defendants were delivered to

      the email addresses listed above.


             I declare under penalty of perjury (under the laws of the United States of America) that

      the foregoing is true and correct.




                                                      2
Case 1:19-cv-00715-LO-IDD Document 129 Filed 10/21/19 Page 3 of 3 PageID# 1109




Date: October 21, 2019               Respectfully submitted,

                                       /s/ Monica Riva Talley
                                     Monica Riva Talley (VSB No. 41840)
                                     Byron Pickard (VSB No. 47286)
                                     Dennies Varughese, Pharm.D. (pro hac vice)
                                     Nirav N. Desai (VSB. No. 72887)
                                     Nicholas J. Nowak (pro hac vice)
                                     Daniel S. Block (pro hac vice)
                                     STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                     1100 New York Ave., N.W., Suite 600
                                     Washington, DC 20005-3934
                                     Telephone No.: (202) 371-2600
                                     Facsimile No.: (202) 371-2540
                                     mtalley@sternekessler.com
                                     bpickard@sternekessler.com
                                     dvarughe@sternekessler.com
                                     ndesai@sternekessler.com
                                     nnowak@sternekessler.com
                                     dblock@sternekessler.com

                                    Attorneys for Plaintiff




                                      3
